In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-161 CR

____________________


ROBIN LARAE KARR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 03-09-06784-CR




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Robin Larae Karr, to
withdraw this appeal pursuant to Tex. R. App. P. 42.2 because the trial court granted a
motion for new trial while the trial court retained its plenary power.  The motion is signed
by appellant personally and filed by the attorney of record.  No opinion has issued in this
appeal.
	The motion is GRANTED and the appeal is therefore DISMISSED.
								PER CURIAM

Opinion Delivered July 1, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.